DETAILED ACTION
1.	The amendment received on June 3, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jay Klinck on June 14, 2022.  Please refer to attached PTOL-413/413b.  Claim 15 will be amended.
The application has been amended as follows: 
Claim 15 line 11 is amended from ‘the second portion of a second portion of a time delay optical fiber’ to read -the second portion of a time delay optical fiber-.
Reasons for Allowance
4.	Claims 5-7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an apparatus ‘a protective cover surrounding the first cylindrical spool and the first portion of the continuous span of optical fiber, the protective cover having a protective channel extending from an inner surface of the protective cover to an outer surface of the protective cover, the outer surface of the protective cover forming a second cylindrical spool, substantially concentric with the first cylindrical spool, around which to coil a second portion of the continuous span of optical fiber that extends through the protective channel, wherein the protective channel comprises a protective structure that surrounds at least a portion of the second portion of the continuous span of optical fiber on the outer surface of the second cylindrical spool, and wherein the protective cover and protective structure comprise a single, unitary part,’ in combination with the rest of the limitations of claim 5.  Claims 6-7 are allowed at least by virtue of their dependency from claim 5.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an apparatus ‘a protective cover surrounding the first cylindrical spool, the protective cover having a protective channel extending from an inner surface of the protective cover to an outer surface of the protective cover, the outer surface of the protective cover forming a second cylindrical spool, substantially concentric with the first cylindrical spool, around which to coil a second portion of a time delay optical fiber waveguide, wherein the protective channel comprises a protective structure that surrounds at least a portion of the protective channel on the outer surface of the second cylindrical spool, and wherein the protective cover and protective structure comprise a single, unitary part,’ in combination with the rest of the limitations of claim 12.  Claims 13-14 are allowed at least by virtue of their dependency from claim 12.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an apparatus ‘a protective cover surrounding the first cylindrical spool, the protective cover having a protective channel extending from an inner surface of the protective cover to an outer surface of the protective cover, the outer surface of the protective cover forming a second cylindrical spool, substantially concentric with the first cylindrical spool, around which to coil a second portion of a time delay optical fiber waveguide, wherein the protective channel comprises a protective structure that surrounds at least a portion of the second portion of a time delay optical fiber waveguide on the outer surface of the second cylindrical spool, and wherein the protective cover and protective structure comprise a single, unitary part,’ in combination with the rest of the limitations of claim 15.  Claim 16 is allowed at least by virtue of their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886